Citation Nr: 0721782	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  07-00 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for degenerative arthritis 
of the left knee.


WITNESSES AT HEARING ON APPEAL

Appellant and Edward R, Jr.


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from February 1941 to October 
1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

A Travel Bord hearing in front of the undersigned Veterans 
Law Judge was held in June 2007.  A transcript of the hearing 
has been associated with the claim file.

The Board notes that in the Supplemental Statement of the 
Case (SOC) of November 2006, the RO stated that the veteran 
"submitted a claim for service connection for degenerative 
arthritis, left knee in January 2005.  Rating decision of 
August 2003 established service connection with an assigned 
evaluation of 20 percent."  The rating decision subject of 
this appeal is a December 2005 rating decision.  This is the 
only rating decision of record.  There is no indication in 
the record that the veteran has been granted service 
connection for his claimed disability or any other disability 
and there is no record that he is currently receiving 
compensation.  Therefore, the Board assumes that the 
statement in the SOC stating that service connection was 
granted is a typographical error and therefore, will continue 
with the appeal. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is claiming service connection for degenerative 
arthritis of the left knee.  In statements and at the Travel 
Board hearing of June 2007 the veteran has stated that he was 
a combat medic during World War II and that he injured his 
knee when he was tackled into a foxhole by a fellow 
servicemember on one occasion when they were under mortar 
attack.  He has stated that his "buddy" landed on top of 
his knee and injured it, that his knee swelled up and hurt 
badly at the time, that he had temporary relief from duty as 
a result of the injury and that ever since, his knee has 
bothered him.

The Board notes that the veteran's service medical records 
were apparently destroyed in a 1973 fire at the National 
Personnel Records Center (NPRC).  The RO contacted NPRC in an 
attempt to locate any available records to include medical 
and personnel records.  Unfortunately, no records were 
available.  Nonetheless, this Veterans Law Judge has had an 
opportunity to observe the veteran at the Video Conference 
hearing and finds the veteran to be credible.  The veteran's 
DD Form 214 confirms that the veteran is a combat veteran and 
that he was a medical technician.  Furthermore, the Board 
notes that the veteran is competent to state that he was 
injured and when said injury occurred.  See generally Layno 
v. Brown, 6 Vet. App 465 (1994).  The Board finds that the 
events described by the veteran are consistent with the 
circumstances and conditions of his service, and finds that 
the veteran suffered an injury in service to his left knee.

The Veterans Claims Assistance Act (VCAA) codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
the pertinent implementing regulation, codified at 38 C.F.R. 
§ 3.159 (2006), requires that VA afford a veteran a medical 
examination or obtain a medical opinion when necessary to 
make a decision on the claim.  See 38 U.S.C.A. §  5103A(d).  
The VA is obligated to conduct "'a thorough and 
contemporaneous medical examination'" when necessary.  
Porcelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (quoting 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When 
medical evidence is not adequate, the VA must supplement the 
record by seeking an advisory opinion or ordering another 
examination.  38 C.F.R. § 3.159(c)(4)(i).  See Littke v. 
Derwinski, 1 Vet. App. 90 (1991).  As the Board has found 
that the veteran suffered an injury to his left knee in 
service and he currently has a diagnosis of osteoarthritis of 
the left knee, a VA examination and opinion are necessary in 
order to determine the etiology of the veteran's current left 
knee disability.

Accordingly, the case is REMANDED for the following action:

The RO should schedule a VA examination 
to determine the nature and etiology of 
any left knee disability the veteran 
may currently have.  The claims folder 
should be made available to the 
examiner for review before the 
examination.  The examiner should 
specifically comment as to whether it 
is as likely as not (i.e., to at least 
a 50-50 degree of probability) that any 
currently found left knee disability 
was caused by the in-service injury to 
the left knee, or whether such an 
etiology or relationship is unlikely 
(i.e., less than a 50-50 probability).  
It is requested that reasoning be 
afforded in support of any opinion 
provided.

If upon completion of the above action decision remains 
adverse to the veteran, the case should be returned, if 
necessary, after compliance with requisite appellate 
procedures.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




